DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, none of the prior art teaches or suggests, alone or in combination, a computer-implemented method of determining and presenting an improved seeding rate recommendation for sowing plant seeds in a field, the method comprising: using the seeding query logic, retrieving a set of multiple digital seeding models from an electronic digital seeding data repository based upon the planting parameters, wherein the multiple digital seeding models each contain a regression model defining, for the hybrid seed type, a relationship between plant yield and seeding rate at a specific field; using the mixture model logic, generating a seeding rate distribution for the planting parameters, in the digital computer memory, based upon a sampling of values from the empirical mixture model; and using optimal seeding rate recommendation logic in the server computer system, calculating and presenting on a digital display device a seeding rate recommendation, for the planting parameters, based upon the seeding rate distribution.
With respect to claims 12-20, none of the prior art teaches or suggests, alone or in combination, a non-transitory storage media including instructions which, when executed by one or more computing devices, cause performance, by the one or more computing devices, of the following steps: generating an empirical mixture model in digital computer memory based upon the digital seeding models, as a composite distribution of the digital seeding models; generating a seeding rate distribution for the planting parameters, in the digital computer memory, based upon sampling of values from the empirical mixture model; and Application No: 17/083,288Page 4 of 10Amendment A and Response to Non-Final Office Actioncalculating and presenting on a digital display device a seeding rate recommendation, for the planting parameters, based upon the seeding rate distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818